Citation Nr: 0919646	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  05-23 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for posttraumatic 
stress disorder. 

2. Entitlement to a total disability compensation rating 
based on individual unemployability due to service-connected 
disability.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1967 to July 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

Regardless of how the RO ruled on the question of reopening 
the claim, the Board must decide the matter on appeal, 
because reopening is a threshold jurisdictional question for 
the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial).  

Before reviewing the claim of service connection for 
posttraumatic stress disorder on the merits, the claim as 
well as the claim of a total disability rating are REMANDED 
to the RO via the Appeals Management Center in Washington, 
DC.  


FINDINGS OF FACT

1. In a rating decision in April 2002, the RO denied the 
claim of service connection for posttraumatic stress 
disorder; after the Veteran was notified of the adverse 
determination and of his procedural and appellate rights in 
April 2002, he did not appeal the rating decision and the 
rating decision became final by operation of law based on the 
evidence then of record.

2. The additional evidence presented since the rating 
decision in April 2002 by the RO, denying service connection 
for posttraumatic stress disorder, is not cumulative or 
redundant of evidence previously considered and by itself or 
when considered with previous evidence relates to an 
unestablished fact necessary to substantiate the claim of 
service connection.


CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
claim of service connection for posttraumatic stress 
disorder.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 
C.F.R. § 3.156 (2008).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  As the 
application to reopen the claim of service connection for 
posttraumatic stress disorder is favorable to the Veteran, no 
further action is required to comply with the VCAA.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a rating decision in April 2002, the RO denied service 
connection for posttraumatic stress disorder on the basis 
that there was no confirmed diagnosis of posttraumatic stress 
disorder according to the Diagnostic and Statistical Manual 
for Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM-IV), and that the available 
evidence was insufficient to verify that a claimed in-service 
stressor occurred.  

In a letter, dated in April 2002, the RO notified the Veteran 
of the adverse determination and of his procedural and 
appellate rights.  The notice included the Veteran's right to 
appeal the adverse determination by notifying the RO of his 
intention within one year from the date of the letter.  As 
the Veteran did not indicate his disagreement within the time 
allotted, the rating decision by the RO in April 2002 became 
final by operation of law, except the claim may be reopened 
if new and material evidence is presented.  38 U.S.C.A. § 
7105(c); 38 C.F.R. §§ 3.104, 3.156.

The evidence of record at the time of the rating decision in 
April 2002 included the service treatment records, service 
personnel records, and VA records.

The service personnel records show that the Veteran served in 
the Marine Corps from October 1967 to July 1971 as a jet 
engine mechanic.  Service treatment records contain no 
complaint, finding, history, treatment, or diagnosis of 
posttraumatic stress disorder.  VA records, beginning in 
1998, show that the Veteran complained of anxiety.  He was 
variously diagnosed with depression, anxiety disorder, major 
depressive disorder, and bipolar disorder, and there were no 
psychological stressors related to his period of military 
service reported.  Despite RO requests to provide such, the 
Veteran did not respond with any detailed accounts of alleged 
in-service stressors in support of his claim.  

As the unappealed rating decision in April 2002 by the RO 
became final based on the evidence then of record, new and 
material evidence is required to reopen the claim.  38 
U.S.C.A. § 5108.

In August 2004, the Veteran submitted a statement indicating 
his desire to reopen his claim of service connection for 
posttraumatic stress disorder.  

"New evidence" means existing evidence not previously 
submitted to agency decision makers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The additional pertinent evidence presented since the rating 
decision in April 2002 includes VA records and statements of 
the Veteran.  

The VA records dated from 2004 show ongoing treatment for 
mental disability, variously diagnosed as posttraumatic 
stress disorder, depression, panic disorder with agoraphobia, 
anxiety disorder, polysubstance dependency, major depressive 
disorder, bipolar disorder, and somatoform disorder.  
Included in the VA records is a June 2004 clinical interview 
report in which a clinical psychologist concluded that the 
Veteran met the criteria for the diagnosis of posttraumatic 
stress disorder related to traumatic events experienced 
during service, including an incident whereby a fire 
extinguisher exploded while he was using it (service 
treatment records show that the Veteran incurred injuries to 
his face when a fire extinguisher exploded in July 1969).  

In a July 2005 psychological assessment, the same 
psychologist expressed the opinion that the incident of the 
fire extinguisher exploding met the criteria under DSM-IV for 
a stressor.  In October 2005, the Veteran underwent a VA 
examination, and the examiner concluded that it was at least 
as likely as not that the Veteran had a diagnosis of 
posttraumatic stress disorder.  The examiner detailed the 
Veteran's in-service traumas to include a fire extinguisher 
that exploded in his face.  A December 2008 record indicates 
a diagnosis of posttraumatic stress disorder related to 
military experiences.  

In regard to the evidence submitted since the April 2002 
rating decision, the Board finds that the medical records, 
particularly the reports dated in June 2004, July 2005, 
October 2005, and December 2008, documenting a diagnosis of 
posttraumatic stress disorder apparently related to specific 
military experiences (one of which is documented in service 
treatment records), when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, that is, evidence of a confirmed 
diagnosis of posttraumatic stress disorder related to an 
in-service stressor, the lack of which was the basis of the 
denial of the claim by the RO in the April 2002 rating 
decision.  

As the evidence is new and material evidence, the claim of 
service connection for posttraumatic stress disorder is 
reopened.  The claim on the merits is discussed in the remand 
portion of the decision herein below.


ORDER

As new and material evidence has been presented, the claim of 
service connection for posttraumatic stress disorder is 
reopened, and to this extent only the appeal is granted.  


REMAND

Prior to considering the claim of service connection for 
posttraumatic stress disorder on the merits, and the claim of 
a total disability compensation rating for based on 
individual unemployability due to service-connected 
disability, additional evidentiary development under the duty 
to assist, 38 C.F.R. § 3.159(c)(4), is needed.  

The Veteran asserts that he has posttraumatic stress disorder 
due to certain military experiences.  He has related specific 
stressors on VA examinations to include a plane crash and the 
incident with the fire extinguisher.  The latter has been 
documented in the service treatment records.  The Veteran has 
been diagnosed with various mental disorders to include 
posttraumatic stress disorder related to military 
experiences. 

On VA examiner in October 2005 stated that it was as likely 
as not that the Veteran had posttraumatic stress disorder.  
Other VA examiners in December 2007 and in January 2009 did 
not diagnose posttraumatic stress disorder.  Rather, other 
disorders were assessed, including alcohol dependence, 
somatoform disorder, depression, bipolar disorder, and 
obsessive compulsive disorder.  



The VA examiner in December 2007 stated that he did not see 
that the Veteran met the full criteria for a diagnosis of 
posttraumatic stress disorder. 

Given the following, the file does not contain sufficient 
competent medical evidence to decide the claim.  As it is 
necessary to reconcile the differing opinions and to clarify 
the diagnosis, another examination is in needed under the 
duty to assist.  

On the claim for a total disability rating, a decision on the 
claim is deferred until the development of the claim of 
service connection for posttraumatic stress disorder is 
completed.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the records from the Dallas 
VA Medical Center from 1971 to 1997. 

2. Afford the Veteran a VA examination 
by a psychiatrist, who has not 
previously examined or treated the 
Veteran, to determine whether it is at 
least as likely as not that the Veteran 
has posttraumatic stress disorder 
related to documented in-service 
stressor of an exploding fire 
extinguisher.  Also, if the Veteran has 
some symptoms of posttraumatic stress 
disorder but does not meet the DSM-IV 
criteria for a diagnosis, then the 
psychiatrist is asked to explain why 
the diagnostic criteria are not met.



For any diagnosed psychiatric disorder 
other than posttraumatic stress 
disorder, the examiner is asked to 
furnish an opinion as to whether it is 
at least as likely as not that the 
psychiatric disorder is related to the 
Veteran's period of service from 
September 1967 to September 1970, or 
manifested within the first 
post-service year between July 1971 and 
July 1972.

In making a determination, the 
psychiatrist is asked to comment on the 
clinical significance of the following:  
the conflicting conclusions and 
psychological testing results of the VA 
examinations of October 2005 and in 
December 2007 with January 2008 
addendum report; and the conflicting 
diagnoses reported on VA records dated 
in December 2008 and in January 2009.

In formulating the opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.  

3. After completing the above 
development, adjudicate the claims of 
service connection for posttraumatic 
stress disorder and of a total 
disability rating.  If any benefit 
sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


